Citation Nr: 0811393	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-25 609	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 
1991.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  Subsequently, the veteran 
relocated and the case was transferred to the RO in Denver, 
Colorado.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years thereafter, and is not otherwise related to 
such service.

2.  Tinnitus was not manifested during service or for many 
years thereafter, and is not otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).  

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with pre-adjudication notice by 
letter dated in September 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claim file; and 
the veteran has not contended otherwise.
VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a) 
(2007).


Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service.  38 U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 
and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail all of the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim addressed herein.

The veteran contends that his hearing loss is the result of 
his military occupation as an aviation machinist's mate.  His 
DD-214 is not in the claim file, but the record shows he was 
entered into a hearing conservation program, which indicates 
that he worked in an occupation in which he was exposed to 
noise.  

The veteran's SMRs show that an audiological evaluation was 
performed at his induction physical in July 1987, in which 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
15
10
5
10
5

Speech recognition ability was not noted.

The SMRs show that the veteran entered a hearing conservation 
program in which he underwent annual audiological 
evaluations.  A test conducted in July 1987, served as the 
baseline.  On this evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
-10
5
-10
LEFT
5
5
0
10
0

An audiological exam conducted in June 1988 showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
0
LEFT
15
5
0
10
5

An audiological exam was performed in August 1989, in which 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
20
LEFT
15
5
5
20
10

These results show that the veteran's right ear hearing had 
worsened by 20 decibels at 2000 Hz and 30 decibels at 4000 Hz 
since the baseline test.  For purposes of the hearing 
conservation program, a change of 20 decibels or more was 
regarded as "significant" and required follow-up 
evaluations.  The veteran was retested after 15 hours without 
exposure to noise, when pure tone thresholds were:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
10
LEFT
10
10
0
20
5

Ten days later, the veteran underwent another audiological 
evaluation after 40 hours without exposure to noise, in which 
his pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
10
LEFT
10
10
-5
20
10

In December 1989, the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
5
15
5
LEFT
15
10
10
25
10

In October 1990, the veteran's pure tone thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
5
LEFT
25
20
15
30
15

The veteran's separation physical, including an audiological 
exam, was conducted in June 1991.  Pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
0
LEFT
10
10
5
15
5

The veteran did not report hearing loss at that time.

Two subsequent audiological examinations were performed in 
June 1991.  In the first evaluation, the veteran's pure tone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
10
5
0
15
0

The following day, the veteran's hearing was evaluated after 
15 hours without exposure to noise.  His pure tone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
0
LEFT
10
10
5
15
5

Speech recognition ability was not noted on any of the 
audiological tests.

SMRs show that the veteran underwent a physical examination 
in May 1992, while in reserve status.  No audiological tests 
were performed, but the veteran reported for the first time 
that he had experienced hearing loss.  The examiner's note 
reads, "Had some hearing loss while working as aviation 
machinists mate.  Was re-evaluated before release and found 
fit for duty - 1990 - NAS Cecil Field, Jacksonville."  From 
this statement, it appears the veteran was describing the 
August 1989 incident when he was required to retest after 15 
and 40 hours without noise exposure.  

This medical evidence shows that, while the veteran's hearing 
fluctuated during service, it was always found to be within 
normal limits, and it was normal when he separated from 
service.  Hearing loss, considered an organic disease of the 
nervous system, can be presumed to have been incurred in 
service if it manifests to a compensable degree within one 
year of separation.  As noted above, the veteran's report of 
hearing loss, although made within a year of his separation, 
appears to refer to an earlier incident.  It was not a claim 
of contemporaneous hearing loss.  Furthermore, there was no 
clinical evidence of hearing loss up to that time.  Thus, 
there is no evidence that the veteran developed permanent 
hearing loss in service or within one year of separation.  

Service connection can be established for hearing loss that 
first met the regulation's requirements after service if all 
of the evidence indicates that a current disability is the 
result of an injury or disease incurred in service.  Hensley, 
5 Vet. App. at 159.  

After filing his claim, the veteran underwent a VA 
audiological evaluation in October 2004, in which pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
45
40
LEFT
30
35
30
40
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.

The audiologist reviewed the veteran's claim file and noted 
his history of noise exposure in service.  The examiner 
concluded that the veteran's hearing loss was not likely 
related to his military service.  

This test clearly shows that the veteran has a current 
hearing disability as defined by VA regulations.  38 U.S.C.A. 
§ 3.385.  However, it is the only test in the record that 
shows a hearing disability, and it was conducted 13 years 
after the veteran's separation from service.  There is no 
evidence showing a chronic condition since service.  
Furthermore, the only medical opinion of record as to the 
etiology of the hearing loss expressly rejects a causal 
relationship between the hearing disability and the veteran's 
time in service.  Without a medical opinion linking the 
veteran's current disability to his service, there is no 
basis for granting service connection.  

Tinnitus

The evidence of record does not indicate that the veteran 
reported tinnitus at any time during or after his active 
service, until he filed his VA claim in September 2004.  The 
only medical report noting tinnitus is from his VA 
examination in October 2004, in which the examiner concluded 
that his tinnitus is not likely related to service.  As there 
is no medical opinion linking the veteran's current tinnitus 
to military service, there is no basis for granting service 
connection.  

The Board concludes service connection for bilateral hearing 
loss and tinnitus must be denied.  As reflected by the 
discussion above, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER


Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


